Citation Nr: 0317425	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  96-49 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an extension of the veteran's basic 12-year 
period of eligibility for receiving vocational rehabilitation 
training pursuant to the provisions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1960 to June 1968.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 1995 
decision by the Vocational Rehabilitation and Counseling 
(VR&C) Division of the Washington, DC, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In June 1999, 
the veteran testified at a personal hearing before the 
undersigned.  A transcript of that hearing is of record.  In 
September 1999, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran's basic period of eligibility for Chapter 31 
vocational rehabilitation training expired in 1980.

2.  VR&C determinations have found the veteran does not have 
a serious employment handicap.


CONCLUSION OF LAW

The requirements for an extension of the basic 12-year period 
of eligibility for receiving vocational rehabilitation 
training pursuant to the provisions of Chapter 31, Title 38, 
United States Code, are not met.  38 U.S.C.A. §§ 3101, 3103, 
3105 (before and after amendments in October 1996); 38 C.F.R. 
§§ 21.42, 21.44, 21.52, 21.284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently, there was a significant change in VA law; on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the 
veteran has not been specifically notified of the VCAA, the 
Board finds such notice was not required in this case because 
the applicable regulatory notification procedure under 
38 C.F.R. § 21.420 (2002) for claims under chapter 31 of 
title 38, U.S. Code was not affected by this change in law.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures did 
not apply in cases where the applicable chapter of title 38, 
U.S. Code contained its own notice provisions.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (Court found VCAA 
notice was not required in case involving a waiver request).  
The applicable chapter 31 notice provisions are met in this 
case.  All evidence needed for an equitable determination in 
the instant appeal has been obtained; the veteran is not 
prejudiced by the determination below.  

It is also noted that VA laws applicable in this case, 38 
U.S.C.A. §§ 3101 and 3103, were revised during the course of 
this appeal.  See Pub. L. No. 104-275, Title I, § 101, 110 
Stat. 3323, (1996).  The veteran was notified of the relevant 
law changes in the October 2002 supplemental statement of the 
case.  The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Therefore, the veteran's claim will be considered 
under both the old and new law.

The pertinent statutory changes in this case involve 
38 U.S.C.A. § 3101(7).  Prior to the October 9, 1996, 
amendment the term "serious employment handicap" was 
defined as "a significant impairment of a veteran's ability 
to prepare for, obtain or retain employment consistent with 
such veteran's abilities, aptitudes, and interests."  Under 
the amended statue the term "serious employment handicap" 
means a significant impairment, resulting in substantial part 
from a service-connected disability rated at 10 percent or 
more, of a veteran's ability to prepare for, obtain, or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests.  See 38 U.S.C.A. § 3101(7) (before 
and after amendments in October 1996) (emphasis added).

VA law provides that the basic 12-year period of eligibility 
for Chapter 31 vocational rehabilitation training begins to 
run on the day that VA notifies the veteran of the existence 
of a compensable service-connected disability.  38 U.S.C.A. 
§ 3103(b)(3); 38 C.F.R. § 21.42(a).  

In any case in which VA determines that a veteran is in need 
of services to overcome a "serious employment handicap," 
such veteran may be afforded a vocational rehabilitation 
program after the expiration of the period of eligibility if 
it is also determined, on the basis of the current employment 
handicap and need for such services, that an extension of the 
applicable period of eligibility is necessary and (1) that 
the veteran had not previously been rehabilitated to the 
point of employability; or, (2) that the veteran had 
previously been rehabilitated to the point of employability 
but (A) the need for such services had arisen out of a 
worsening of a service-connected disability that precludes 
the veteran from performing the duties of the occupation for 
which the veteran was previously trained in a vocational 
rehabilitation program under chapter 31, or (B) the 
occupation for which the veteran had been so trained is not 
suitable in view of the veteran's current employment handicap 
and capabilities; or (3) under regulations which VA shall 
prescribe, that an extension of the period of eligibility of 
such veteran is necessary to accomplish the purposes of a 
rehabilitation program for such veteran.  38 U.S.C.A. 
§ 3103(c).

A period of a vocational rehabilitation program may be 
extended for a veteran to the extent that VA determines that 
an extension is necessary to achieve a vocational goal if VA 
also determines (1) that the veteran had previously been 
rehabilitated to the point of employability but (A) a need 
for further vocational rehabilitation has arisen out of a 
worsening of the veteran's service-connected disability that 
precludes performance of the duties of the occupation for 
which the veteran had been so rehabilitated, or (B) the 
occupation for which the veteran had been so rehabilitated is 
not suitable in view of the veteran's current employment 
handicap and capabilities; or (2) under regulations which VA 
shall prescribe, that the veteran has a serious employment 
handicap and that an extension of such period is necessary to 
accomplish the purposes of a rehabilitation program.  
38 U.S.C.A. § 3105(c).

VA regulations provide that the basic period of eligibility 
of a veteran with a "serious employment handicap" may be 
extended when the veteran's employment and particular 
handicap necessitate an extension as necessary to pursue a 
vocational rehabilitation program under the following 
conditions: 
(a) Not rehabilitated to the point of employability.  
The basic period of eligibility may be extended when the 
veteran has not previously been rehabilitated to the 
point of employability. (Authority: 38 U.S.C. 3103(c)) 

(b) Rehabilitated to the point of employability.  The 
veteran was previously declared rehabilitated to the 
point of employability, under the Department of Veterans 
Affairs vocational rehabilitation program, but either: 
(1) The veteran's service-connected disability or 
disabilities have worsened to the extent that he or 
she is unable to perform the duties of the 
occupation in which he or she is trained, or in a 
related occupation; or 
(2) The occupation in which the veteran was 
rehabilitated to the point of employability is not 
presently suitable in view of the veteran's current 
employment handicap and capabilities.  (The finding 
of unsuitability must be based upon objective 
evidence developed in the course of reconsideration 
which shows that the nature or extent of the 
veteran's employment handicap and his or her 
capabilities are significantly different than were 
previously found.) or; 

(3) Occupational requirements have changed and 
additional services are needed to help the veteran 
continue in the occupation in which he or she was 
trained or in a related field.  

38 C.F.R. § 21.44.

VA regulations define a "serious employment handicap" as a 
significant impairment of a veteran's ability to prepare for, 
obtain or retain employment consistent with such veteran's 
abilities, aptitudes, and interests. 38 C.F.R. § 21.52(b).

A "serious employment handicap" exists when a veteran who 
has been found to have an employment handicap if he or she 
has (1) a neuropsychiatric service-connected disability rated 
at thirty percent or more disabling; or (2) any other 
service-connected disability rated at fifty percent or more 
disabling.  38 C.F.R. § 21.52(c).

A "serious employment handicap" is normally not found when 
a veteran's service-connected disability is rated at less 
than thirty percent disabling, but a finding may nevertheless 
be made when (1) the veteran's service-connected disability 
has caused substantial periods of unemployment or unstable 
work history; and (2) the veteran has demonstrated a pattern 
of maladaptive behavior which is shown by a history of 
withdrawal from society or continuing dependency on 
government income support programs.  38 C.F.R. § 21.52(e).

VA regulations provide that counseling psychologists in the 
Vocational Rehabilitation and Employment (now Counseling) 
Division shall make determinations of serious employment 
handicap.  38 C.F.R. § 21.52(f). 

A veteran who has been found rehabilitated under 38 C.F.R. 
§ 21.283 may be provided an additional period of 
(rehabilitation) training or services only if (1) the veteran 
has a compensable service-connected disability and either; 
(2) the current facts, including any relevant medical 
findings, establish that the veteran's service-connected 
disability has worsened to the extent that the effects of the 
service-connected disability considered in relation to other 
facts preclude him or her from performing the duties of the 
occupation for which the veteran previously was found 
rehabilitated; or (3) the occupation for which the veteran 
previously was found rehabilitated under chapter 31 is found 
to be unsuitable on the basis of the veteran's specific 
employment handicap and capabilities.  38 C.F.R. § 21.284(a).

In reviewing a Board determination concerning vocational 
rehabilitation benefits the Court has noted that "the 
Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996).  The Court has also held 
that the appropriate standard is whether the worsening of the 
service-connected disability precluded the veteran from 
performing the duties of the occupation for which he 
previously was found rehabilitated, and that, in order to 
meet the standard, the evidence would have to show that he 
was precluded from working in the occupation he was 
rehabilitated for, not just the job he now holds.  Wilson v. 
Brown, 7 Vet. App. 542 (1995) (citing 38 C.F.R. § 21.284(a)). 

The veteran claims he has a serious employment handicap as a 
result of his service-connected left shoulder disability.  It 
is significant to note that the veteran does not claim, nor 
does the evidence indicate, that he was precluded from 
participating or continuing a vocational rehabilitation 
program during his 12-year period of eligibility, including 
as a result of medical infeasibility.  In statements and 
personal hearing testimony he asserted, in essence, that he 
was unable to perform the duties of his employment as a 
physical education instructor and wrestling coach with the 
Department of Defense Schools Systems because of his 
traumatic arthritis.  He requested additional training to 
obtain a master's of education degree in curriculum and 
instruction.  In his January 1997 substantive appeal he 
specifically requested an extension of his vocational 
rehabilitation eligibility period due to a "serious 
employment handicap" to enroll in computer training to 
assist him in obtaining an administrative position.  

VA records show the veteran's period of eligibility for 
chapter 31 vocational rehabilitation benefits ended on 
June 11, 1980.  Records also show he previously participated 
in a chapter 31 program and that he received a bachelor's 
degree in 1971, completing several course toward a graduate 
degree.  He was employed as a physical education teacher and 
secondary level school coach beginning in approximately 1972 
and, based upon correspondence from his employer, apparently 
continued in that position until being reassigned in 
September 1999.  There is no evidence indicating he is not 
presently employed as a teacher with the Department of 
Defense Schools Systems.

Service connection has been established for status post 
acromioclavicular separation with arthritis to the left 
shoulder since June 6, 1968.  A 20 percent disability has 
been effective since July 27, 1992.  The veteran did not 
appeal a May 2002 rating decision which denied an increased 
rating.  Medical evidence of record shows he has been treated 
for this disorder and that his activities were limited 
because of pain and restricted motion.  VA examination in 
June 2000 revealed slight deltoid musculature atrophy to the 
left shoulder and forward elevation limited to 135 degrees.  
The diagnosis was post-traumatic, chronic left 
acromioclavicular deformity with subjective complaints and 
objective clinical findings.  It was the examiner's opinion, 
however, that there was no evidence of incoordination in 
performing skill movements with the left upper extremity.  

VA VR&E reports dated in October 1995, December 1995, and 
February 1997 summarized the evidence of record and 
specifically found the veteran did not have a "serious 
employment handicap."  The October 1995 report noted the 
veteran did not demonstrate poor adjustment in training and 
that he had no history of poor adjustment in personal 
relationships.  In an October 2002 supplemental statement of 
the case a VR&E counseling psychologist, in essence, found 
the veteran did not met the criteria for a "serious 
employment handicap" and provided the veteran copies of the 
applicable law revisions as to this matter.  

Based upon the evidence of record, the Board finds the 
veteran is not shown to have a "serious employment 
handicap" as defined under the applicable statutes and 
regulations effective before or after October 1996.  The 
evidence does not show the veteran had or has a significant 
impairment in his ability to prepare for, obtain or retain 
employment consistent with his abilities, aptitudes, and 
interests, or that he had a history of unemployment or 
maladaptive behavior.  

The Board notes that the regulatory provisions of 38 C.F.R. 
§ 21.52 have not been revised subsequent to the October 1996 
statutory amendments of 38 U.S.C.A. § 3101(7), and that 
subsections b, c, and e of § 21.52 appear to be inconsistent 
with the October 1996 changes.  The Board finds, however, 
that the October 2002 VA determination properly adjudicated 
the veteran's claim under the revised statute.  In fact, the 
regulations at question here were included in the pertinent 
laws sent to the veteran in that document.  The opinions of 
the VA counseling psychologists in this case demonstrate the 
veteran has no "significant impairment" to employment and 
do not appear to have been based upon any determination that 
his service-connected disability rating was insufficient for 
the requested benefit.

The opinions of the VA counseling psychologists as to this 
matter warrant deference in this case.  See 38 C.F.R. 
§ 21.52(f).  While the record does not show that a specific 
determination was made as to whether or not the veteran was 
rehabilitated to the point of employment under 38 C.F.R. 
§ 21.383, the current facts do not establish that his 
service-connected disability has worsened to the extent that 
he is precluded from performing the duties of his occupation 
as a secondary level teacher or that this occupation is now 
unsuitable.  In fact, correspondence from his employer merely 
indicates that he was reassigned and implies that his 
employment status as a teacher was unchanged.  Therefore, 
entitlement to an extension of the basic 12-year period of 
eligibility for receiving vocational rehabilitation training 
is not warranted.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

An extension of the period of eligibility for receiving 
vocational rehabilitation training pursuant to the provisions 
of 38 U.S.C., Chapter 31 is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

